There was no statutory duty on the defendant general contractor to furnish a scaffold for the bricklayers and there is no proof of any affirmative negligence on the part of the general contractor. The complaint as to it should have been dismissed. Judgment in favor of plaintiff against defendant Tobin & McKenna, Inc., affirmed, with costs to the plaintiff. Judgment in favor of plaintiff and against defendant Smith & Leo, Inc., reversed, with costs to said defendant against plaintiff, and complaint dismissed as to said defendant, with costs. Order appealed from affirmed. Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, J.